   Case: 1:19-cv-00281 Document #: 58 Filed: 11/08/19 Page 1 of 2 PageID #:2944




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LEVI STRAUSS & CO.,
                                                      Case No. 19-cv-00281
                       Plaintiff,
                                                      Judge Elaine E. Bucklo
       v.
                                                      Magistrate Judge Young B. Kim
932HK-5Z4WQX, et al.,

                        Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on April 2, 2019 [46], in favor

of Plaintiff Levi Strauss & Co. (“LS&Co.”) and against the Defendants Identified in Schedule A

in the amount of four hundred thousand dollars ($400,000) per Defaulting Defendant for willful

use of counterfeit LEVI’S Trademarks in connection with the offer for sale and/or sale of

products through at least the Defendant Internet Stores, and LS&Co. acknowledges payment of

an agreed upon damages amount, costs, and interest and desires to release this judgment and

hereby fully and completely satisfy the same as to the following Defendant:

              Defendant Name                                         Line No.
                   Zini                                                180

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendant is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.




                                                1
   Case: 1:19-cv-00281 Document #: 58 Filed: 11/08/19 Page 2 of 2 PageID #:2944




Dated this 8th day of November 2019.   Respectfully submitted,


                                       /s/ RiKaleigh C. Johnson
                                       Amy C. Ziegler
                                       Justin R. Gaudio
                                       RiKaleigh C. Johnson
                                       Greer, Burns & Crain, Ltd.
                                       300 South Wacker Drive, Suite 2500
                                       Chicago, Illinois 60606
                                       312.360.0080 / 312.360.9315 (facsimile)
                                       aziegler@gbc.law
                                       jgaudio@gbc.law
                                       rjohnson@gbc.law

                                       Counsel for Plaintiff Levi Strauss & Co.




                                          2
